Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 13, 2019

                                    No. 04-19-00001-CV

                   IN THE COMMITMENT OF Stephen Patrick BLACK

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                          Honorable Gary L. Steel, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on February 13, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.

                                               _____________________________
                                               Keith E. Hottle, Clerk of Court